Citation Nr: 1825942	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-45 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 30 percent for schizoaffective disorder from December 29, 2014 to August 2, 2016.

3.  Entitlement to a rating in excess of 70 percent for schizoaffective disorder for the period after August 2, 2016.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1974.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a December 2008 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In February 2012, the Board reopened the issue of service connection for a back disability based on the submission of new and material evidence and remanded the appeal for further development.  In June 2013, the Board again remanded the appeal for further evidentiary development.  

The Veteran filed an application for an increased rating for schizoaffective disorder on December 29, 2014.  In a September 2016 rating decision, the RO increased the rating for schizoaffective disorder from 30 percent to 70 percent, effective August 2, 2016.  Because higher ratings for this disability are assignable during the relevant time period and the Veteran is presumed to seek the maximum available benefit, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2017 rating decision, the RO granted entitlement to total disability due to unemployability (TDIU), effective September 1, 2016, the day after the Veteran ended employment.  The Veteran has not disagreed with the effective date of the award and therefore the issue of entitlement to TDIU is not before the Board.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision on the appeal, the Veteran submitted a written statement withdrawing the appeal of the issues of entitlement to service connection for a back disability and entitlement to a rating in excess of 70 percent for schizoaffective disorder for the period after August 2, 2016.

2.  For the period on appeal prior to August 2, 2016, the Veteran's schizoaffective disorder is characterized by frequent panic attacks, depression, memory impairment, occasional hallucinations, persistent fear and anxiety, and difficulties adapting to stressful circumstances and establishing effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a back disability have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 70 percent for schizoaffective disorder for the period after August 2, 2016 have been meet.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for a rating of 70 percent for schizoaffective disorder, but no higher, have been met for the period December 29, 2014 to August 2, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9211 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.




II.  Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran submitted a written statement in March 2018 withdrawing his appeals for the issues of entitlement to service connection for a back disability and entitlement to a rating in excess of 70 percent for the period after August 1, 2016 for schizoaffective disorder.  As the Veteran submitted a written statement prior to the issuance of a final decision by the Board, his withdrawal of these two issues on appeal is effective.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 39 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the period on appeal, December 29, 2014 to August 2, 2016, the Veteran's schizoaffective disorder, depressed type also claimed as nervous condition, has been rated at 30 percent under Diagnostic Code (DC) 9211 for schizoaffective disorder, which is evaluated under the General Rating Formula for Mental Disorders.  

The criteria for a 30 percent rating under the DC are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9211.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula shows that the symptoms after the phrase do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Board notes that it has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's VA treatment records document frequent mental health treatment during the period on appeal and persistent symptoms of depression, panic and anxiety.  VA treatment notes from January 2015 indicate that the Veteran reported feeling sad most days, though his medications had helped somewhat.  He also reported episodes of insomnia, and that he felt anxious and was isolating himself due to fear.  In June 2015 a VA psychiatry note states that the Veteran reported feeling isolated and afraid and that he felt suspicious of everything.  He reported feeling sad more often than not and anxious.  His sleep was poor and he was having nightmares 2 to 3 times per week.  His psychiatrist noted that he was not reporting overt delusions but that he did report vigilance.  August 2015 VA treatment notes indicate that the Veteran was experiencing increasing nightmares, feelings of persecution and a lot of fear.  He reported symptoms of sadness, crying spells, anxiety, and nervousness and his psychiatrist noted "intense psychological distress."  His mood was noted to be depressed and anxious.  

In November 2015, VA psychiatry notes show that the Veteran sought unscheduled mental health care due exacerbation of symptoms since his diagnosis with colon cancer.  He reported shortness of breath, anxiety, fear, and panic attacks.  He also reported having feelings of worthlessness, but no suicidal or homicidal ideation.  His psychiatrist noted that he was extremely anxious, presenting with panic attacks and worsening depression.  The clinician noted depressive symptoms of anhedonia, hopelessness, helplessness, worthlessness, memory loss, poor concentration, decreased problem solving, social isolation, as well as panic symptoms of a fear of losing control.  His medications were increased.  

In January 2016, VA treatment notes from a psychology visit include continued reports of worsening anxiety and panic.  The clinician noted that the Veteran was "afraid of everything" and that the Veteran displayed "worrisome symptoms of extreme panic disorder."  The provider also noted auditory and visual hallucinations.  In February 2016, VA psychiatry notes report that the Veteran was tearful during the session and markedly anxious.  The Veteran described panic attack-like symptoms including crying spells, marked anxiety, tremor, shortness of breath.  The provider noted that the Veteran was having panic episodes on a weekly basis.  He also noted that the Veteran was more fearful than usual and reported "every present" anxiety and "fears about everything."  The Veteran was noted to be alert and oriented, with a depressed/dysphoric mood and constricted affect.  His thoughts were coherent and logical but recent and immediate memory were poor.

In March 2016, VA treatment notes indicate that the Veteran reported total social isolation and anxiety about being around others.  He was cooperative, alert, oriented, moderately depressed, reported feelings of worthlessness and had a labile affect.  His provider commented that the Veteran was stable and at his baseline level.  A March 2016 VA psychiatric note states that the Veteran reported slight improvement and fewer crying spells.  However, he continued to have panic attacks, including crying spells, marked anxiety, tremors, and shortness of breath.  He did not report hallucinations, but did have anhedonia and decreased problem solving.  

In April 2016, a VA mental health note reports continued exacerbation of anxiety and panic episodes.  The provider noted that the Veteran reported that he was always afraid of everything, including being alone, and that he needed to be with someone even when showering due to fears of falling and dying and not being found.  The Veteran's wife corroborated these reports.  The Veteran also reported crying episodes involving constant trembling in whole body, yelling, desperation and then falling to floor.  He reported that he spent most of the day sitting at home and that he could not go shopping due to fear of crowds.  He also reported occasional visual and auditory hallucinations.  The provider noted that the Veteran had adequate hygiene, that he was moderately depressed and anxious with labile affect and circumstantial thought and that his speech was spontaneous.  Poor remote memory was also noted, and the Veteran was not able to recall how long he had been married.  The provider opined that the Veteran was depressed as evidenced by frequent crying spells, anhedonia, social isolation, sleep problems, persistent anxiety, and catastrophic thinking patterns.

The Veteran was provided a VA examination on August 2, 2016.  While the examination was just after the period on appeal, the Board notes that the report specifically states that the evaluation was intended to cover the period from March 7, 2005 to August 2, 2016.  The examiner found that the Veteran's schizoaffective disorder caused occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was isolated, had stopped working due to mental and physical issues and that he had active symptoms of depression, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, problems with establishing and maintaining effective relationships, and problems adapting to stressful circumstances.  

As noted, the Veteran's schizoaffective disorder is rated at 30 percent for the period from December 29, 2014 to August 2, 2016.  At the outset, the Board finds that the VA examination is adequate for appellate review.  There is no evidence that the examiner was not competent or credible, and as the report is based on the Veteran's statements, in-person examinations and the examiner's observations, the Board finds it is entitled to significant probative weight with respect to the severity of the Veteran's schizoaffective disorder at the time of the examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

The Veteran has submitted a March 2018 lay statement from his wife regarding the issue on appeal.  She stated that she noticed his mental condition worsening when he could not remember simple instructions, he started having frequent panic attacks and his depression began to interfere with basic activities such as trips to the grocery store.  She also described an incident when he had a panic attack in a physician's waiting room that caused him to have trouble breathing, shake and start yelling.  The Board notes that the Veteran's wife is competent to report symptoms she observes and accords her statements significant probative weight.  

Upon review of the evidence of record from the period prior to August 2, 2016, the Board finds that the evidence of record supports the conclusion that a rating of 70 percent, but no higher, is warranted during that period.  The Veteran's extensive VA treatment records indicate that his mental condition deteriorated during the period on appeal and that his worsening symptoms required frequent visits to his psychiatric providers as well as increasing levels of medication.  The medical records document persistent anxiety and panic attacks, which the Veteran's psychologist described in January 2016 as "worrisome symptoms of extreme panic disorder."  February 2016 psychiatry notes describe the Veteran's anxiety as "ever-present."  These symptoms, along with a high level of fearfulness, are regularly noted in the treatment records throughout the relevant period and the Board notes that they are consistent with the lay statements noting that the Veteran's panic and fear interfere with even basic activities like shopping and showering.  

The records also consistently document depressive symptoms of crying spells, tremors, anhedonia, chronic sleep problems, feelings of worthlessness and isolative behavior.  VA treatment notes from November 2015 and March 2016, among others, also noted memory loss and decreased problem solving, which the Board notes is consistent with the Veteran's wife's reports of memory problems and difficulty with simple directions.  VA treatment records also document occasional auditory and visual hallucinations, and in April 2016 the Veteran reported passive suicidal ideation.

The Board also notes that the August 2016 VA examiner explicitly stated that the report's conclusions were based on an evaluation of the entire period on appeal, not just the Veteran's mental state on the day of the examination.  The Board therefore finds that the examiner's findings that the Veteran has difficulty establishing and maintaining effective relationships and problems adapting to stressful circumstances due to his schizoaffective disorder are applicable to the period on appeal.

The evidence of record, in sum, supports the conclusion that during the period on appeal the Veteran has problems adapting to stressful circumstances and establishing effective relationships, frequent panic attacks and panic disorder that characterized by his treating provider as "extreme."  It also indicates that he had worsening depression, memory impairment, occasional hallucinations, and persistent fear and anxiety.   Therefore, the Board finds that the Veteran's disability picture during the period prior to August 2, 2016 more nearly approximates the frequency, severity, and duration of psychiatric symptoms associated with a 70 percent disability rating.  38 C.F.R. § 4.7, 4.130, DC 9211.  

However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 100 percent for the period on appeal.  The medical evidence of record does not support the conclusion that the Veteran's overall disability picture more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation based on occupational and social impairment with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, DC 9211.  That is, the competent evidence of record does not show that the Veteran experiences: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  While the Veteran reports auditory and visual hallucinations, the evidence indicates that they were occasional rather than persistent during the period on appeal and therefore do not by themselves warrant a rating of 100 percent.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  Based on the totality of the evidence, to include VA examinations, treatment records, and the statements of record, the Board finds that the disability picture more nearly approximates that of a 100 percent disability rating, and his symptoms do not more nearly reflect the frequency, severity, and duration of symptoms associated with the 100 percent rating.  A rating in excess of 70 percent is therefore not warranted.


ORDER

The appeal of the issue of entitlement to service connection for a back disability is dismissed.

The appeal of the issue of entitlement to a rating in excess of 70 percent for schizoaffective disorder for the period after August 2, 2016 is dismissed.

A 70 percent rating for the Veteran's schizoaffective disorder, depressed type also claimed as nervous condition, but no higher, is warranted for the period from December 29, 2014 to August 2, 2016, subject to the law and regulations governing payment of monetary benefits.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


